In a proceeding pursuant to CPLR article 78 to review respondents’ determination, dated October 14, 1975 and made after a hearing, granting a special exception permit to the Hewlett House of Tires Corp., petitioners appeal from a judgment of the Supreme Court, Nassau County, entered April 2, 1976, which dismissed the proceeding. Judgment affirmed, with costs. The function of a court in reviewing the determination of an administrative body is limited to the question of whether the conclusion arrived at by that body has any reasonable basis in fact, based upon the record before it. We perceive nothing in the record on this appeal to warrant a disturbance of the conclusion of the respondent town board. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.